



Exhibit 10.2



--------------------------------------------------------------------------------

H.C.Wainwright & Co.


Execution Version
November 5, 2019
STRICTLY CONFIDENTIAL


Caladrius Biosciences, Inc.
110 Allen Road, Second Floor
Basking Ridge, NJ 07920


Attn: David J. Mazzo, Ph.D., President and Chief Executive Officer


Dear Dr. Mazzo:
This letter agreement (this “Agreement”) constitutes the agreement between
Caladrius Biosciences, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”), that Wainwright shall serve as the exclusive agent, advisor or
underwriter in any offering (each, an “Offering”) of securities of the Company
(the “Securities”) during the Term (as hereinafter defined) of this Agreement.
The terms of each Offering and the Securities issued in connection therewith
shall be mutually agreed upon by the Company and Wainwright and nothing herein
implies that Wainwright would have the power or authority to bind the Company
and nothing herein implies that the Company shall have an obligation to issue
any Securities. It is understood that Wainwright’s assistance in an Offering
will be subject to the satisfactory completion of such investigation and inquiry
into the affairs of the Company as Wainwright deems appropriate under the
circumstances and to the receipt of all internal approvals of Wainwright in
connection with the transaction. The Company expressly acknowledges and agrees
that Wainwright’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions. The execution of this Agreement does not
constitute a commitment by Wainwright to purchase the Securities and does not
ensure a successful Offering of the Securities or the success of Wainwright with
respect to securing any other financing on behalf of the Company. At
Wainwright’s option and expense, and with Company’s written consent (which
consent shall not be unreasonably withheld), Wainwright may engage one or more
investment banks or broker-dealers as part of a syndicate in connection with an
Offering.
A.    Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as follows:
1.
Cash Fee. The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 7.0% of the aggregate
gross proceeds raised in each Offering.

2.
Expense Allowance. Out of the proceeds of each Closing, the Company also agrees
to pay Wainwright (a) $25,000 for non-accountable expenses; (b) up to $50,000
for reasonable and documented fees and expenses of legal counsel and other
out-of-pocket expenses (to be increased to $100,000 in case of a fully marketed
public Offering); plus the additional amount payable by the Company pursuant to
Paragraph D.3 hereunder and, if applicable, the costs associated with the use of
a third-party electronic road show service (such as NetRoadshow); provided,
however,






--------------------------------------------------------------------------------





that such amount in no way limits or impairs the indemnification and
contribution provisions of this Agreement.
3.
Tail. In the event that an Offering is not consummated during the Term,
Wainwright shall be entitled to compensation under clause (1) hereunder,
calculated in the manner set forth therein, with respect to any public or
private offering or other financing or capital-raising transaction of any kind
(“Tail Financing”) to the extent that such financing or capital is provided to
the Company by investors whom Wainwright introduced to the Company in the form
of a meeting, whether in person or by teleconference, or investors whom
Wainwright has brought over-the-wall during the Term (the “Wainwright
Investors”), if such Tail Financing is consummated at any time within the
9-month period following the expiration or termination of this Agreement;
provided, however, that the recent investors of the Company who are listed on
Exhibit A hereto shall not be deemed Wainwright Investors. A list of such
Wainwright Investors shall be provided to the Company as soon as practicable
following the termination or expiration of this Agreement.

4.
Right of First Refusal. If Wainwright consummates an Offering during the Term
and the Company decides to raise funds during the period commencing upon the
consummation of such Offering and ending six (6) months thereafter by means of a
public offering or a private placement or any other capital-raising financing of
equity, equity-linked or debt securities using an underwriter or placement
agent, then Wainwright (or any affiliate designated by Wainwright) shall have
the right to act as lead book-running manager or sole placement agent for such
financing. If Wainwright or one of its affiliates decides to accept any such
engagement, the agreement governing such engagement will contain, among other
things, provisions for reasonable and customary fees for transactions of similar
size and nature; provided, however, that this Paragraph A.4 shall not apply to
(i) any financing by the Company whereby the Company does not engage an
underwriter, placement agent or other broker-dealer and without the
participation of any of Wainwright Investors (for the avoidance of doubt,
Wainwright shall receive fees in the amount of 7.0% of the aggregate gross
proceeds raised from participating Wainwright Investors), (ii) any financing
solely with the participation of non-U.S. institutional investors (other than
any offshore investor controlled by a U.S. institutional investor), or (iii) a
Strategic Transaction. For the purpose of this Agreement, Strategic Transaction
means the issuance of securities in connection with a license, partnership or
other strategic transaction; provided that any such issuance shall only be to a
person which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

5.
Existing Agreements.    Wainwright understands that Company presently has
outstanding and ongoing strategic advisory agreements in place as of the date
hereof with other entities. The Company represents and warrants that those
arrangements are not violative of or contravene this Agreement in any way.
Moreover, Wainwright understands and agrees that Company has, as of the date
hereof, an “at-the-market” sales agreement with Wainwright as well as an “Equity
Purchase Agreement” with Lincoln Park Capital, and that any consideration
received for securities sold through those facilities during the Term or the
Tail does not constitute an Offering under this Agreement or in any way trigger
a fee to Wainwright outside of the existing fees agreed to for sales under the
“at-the-market” sales agreement.

B.    Term and Termination of Engagement; Exclusivity. The term of Wainwright’s
exclusive engagement will begin on the date hereof and end three (3) months from
the date hereof (the “Term”). Notwithstanding anything to the contrary contained
herein, the Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, right of first refusal, tail, indemnification and
contribution, confidentiality, conflicts, independent contractor and waiver of
the





--------------------------------------------------------------------------------





right to trial by jury will survive any termination or expiration of this
Agreement. Notwithstanding anything to the contrary contained herein, the
Company has the right to terminate the Agreement for cause in compliance with
FINRA Rule 5110(f)(2)(D)(ii). The exercise of such right of termination for
cause eliminates the Company’s obligations with respect to the provisions
relating to the tail fees and right of first refusal. In the event that an
Offering pursuant to this Agreement shall not be carried out for any reason
whatsoever during the Term, the Company shall be obligated to pay to Wainwright
its actual and accountable out-of-pocket expenses related to an Offering
(including the fees and disbursements of Wainwright’s legal counsel up to the
limit set forth in Paragraph A.3) and, if applicable, for electronic road show
service used in connection with an Offering. During the Term: (i) the Company
will not, and will not permit its representatives to, other than in coordination
with Wainwright, contact or solicit institutions, corporations or other entities
or individuals as potential purchasers of the Securities and (ii) the Company
will not pursue any financing transaction which would be in lieu of an Offering.
Additionally, except as set forth hereunder, the Company represents, warrants
and covenants that no brokerage or finder’s fees or commissions are or will be
payable by the Company or any subsidiary of the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
third-party with respect to any Offering.
C.    Information; Reliance. The Company shall furnish, or cause to be
furnished, to Wainwright all information reasonably requested by Wainwright for
the purpose of rendering services hereunder and conducting due diligence (all
such information being the “Information”). In addition, the Company agrees to
make available to Wainwright upon request from time to time the officers,
directors, accountants, counsel and other advisors of the Company. The Company
recognizes and confirms that Wainwright (a) will use and rely on the
Information, including any documents provided to investors in each Offering (the
“Offering Documents”) which shall include any Purchase Agreement (as defined
hereunder), and on information available from generally recognized public
sources in performing the services contemplated by this Agreement without having
independently verified the same; (b) does not assume responsibility for the
accuracy or completeness of the Offering Documents or the Information and such
other information; and (c) will not make an appraisal of any of the assets or
liabilities of the Company. Upon reasonable request, the Company will meet with
Wainwright or its representatives to discuss all information relevant for
disclosure in the Offering Documents and will cooperate in any investigation
undertaken by Wainwright thereof, including any document included or
incorporated by reference therein. At the closing of each Offering, at the
request of Wainwright, the Company shall deliver such legal letters (including,
without limitation, negative assurance letters), opinions, comfort letters,
officers’ and secretary certificates and good standing certificates, all in form
and substance reasonably satisfactory to Wainwright and its counsel as is
customary for such Offering. Wainwright shall be a third party beneficiary of
any representations, warranties, covenants and closing conditions made by the
Company in any Offering Documents, including representations, warranties,
covenants and closing conditions made to any investor in an Offering.
D.    Related Agreements. At each Offering, the Company shall enter into the
following additional agreements:
1.
Underwritten Offering. If an Offering is an underwritten Offering, the Company
and Wainwright shall enter into a customary underwriting agreement in form and
substance satisfactory to Wainwright and its counsel.

2.
Best Efforts Offering. If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably






--------------------------------------------------------------------------------





satisfactory to the Company and Wainwright. Wainwright shall be a third party
beneficiary with respect to the representations, warranties and covenants
included in the Purchase Agreement. Prior to the signing of any Purchase
Agreement, officers of the Company with responsibility for financial affairs
will be available to answer inquiries from prospective investors.
3.
Escrow, Settlement and Closing. If each Offering is not settled via delivery
versus payment (“DVP”), the Company and Wainwright shall enter into an escrow
agreement with a third party escrow agent pursuant to which Wainwright’s
compensation and expenses shall be paid from the gross proceeds of the
Securities sold. If the Offering is settled in whole or in part via DVP,
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall pay Wainwright closing costs,
which shall also include the reimbursement of the out-of-pocket cost of the
escrow agent or clearing agent, as applicable, which closing costs shall not
exceed $10,000.

4.
FINRA Amendments. Notwithstanding anything herein to the contrary, in the event
that Wainwright determines that any of the terms provided for hereunder shall
not comply with a FINRA rule, including but not limited to FINRA Rule 5110, then
the Company shall agree to amend this Agreement (or include such revisions in
the final underwriting agreement) in writing upon the request of Wainwright to
comply with any such rules; provided that any such amendments shall not provide
for terms that are less favorable to the Company than are reflected in this
Agreement.

E.    Confidentiality. In the event of the consummation or public announcement
of any Offering, Wainwright shall have the right to disclose its participation
in such Offering, including, without limitation, the Offering at its cost of
“tombstone” advertisements in financial and other newspapers and journals.
F.    Indemnity.
1.
In connection with the Company’s engagement of Wainwright hereunder, the Company
hereby agrees to indemnify and hold harmless Wainwright and its affiliates, and
the respective controlling persons, directors, officers, members, shareholders,
agents and employees of any of the foregoing (collectively the “Indemnified
Persons”), from and against any and all claims, actions, suits, proceedings
(including those of shareholders), damages, liabilities and expenses incurred by
any of them (including the reasonable fees and expenses of counsel), as
incurred, whether or not the Company is a party thereto (collectively a
“Claim”), that are (A) related to or arise out of (i) any actions taken or
omitted to be taken (including any untrue statements made or any statements
omitted to be made) by the Company, or (ii) any actions taken or omitted to be
taken by any Indemnified Person in connection with the Company’s engagement of
Wainwright, or (B) otherwise relate to or arise out of Wainwright’s activities
on the Company’s behalf under Wainwright’s engagement, and the Company shall
reimburse any Indemnified Person for all expenses (including the reasonable fees
and expenses of counsel) as incurred by such Indemnified Person in connection
with investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party. The Company will not, however, be
responsible for any Claim that is finally judicially determined to have resulted
from the gross negligence or willful misconduct of any person seeking
indemnification for such Claim. The Company further agrees that no Indemnified
Person shall have any






--------------------------------------------------------------------------------





liability to the Company for or in connection with the Company’s engagement of
Wainwright except for any Claim incurred by the Company as a result of such
Indemnified Person’s gross negligence or willful misconduct.
2.
The Company further agrees that it will not, without the prior written consent
of Wainwright, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.

3.
Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company is requested
by such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel for such Indemnified Person and the payment
of the fees and expenses of such counsel, provided, however, that such counsel
shall be satisfactory to the Indemnified Person and provided further that if the
legal counsel to such Indemnified Person reasonably determines that the use of
counsel chosen by the Company to represent the Indemnified Person would present
such counsel with a conflict of interest or if the defendant in, or target of,
any such Claim, includes an Indemnified Person and the Company, and legal
counsel to such Indemnified Person reasonably concludes that there may be legal
defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, such Indemnified Person will employ
its own separate counsel (including local counsel, if necessary) to represent or
defend him, her or it in any such Claim and the Company shall pay the reasonable
fees and expenses of such counsel. If such Indemnified Person does not request
that the Company assume the defense of such Claim, such Indemnified Person will
employ its own separate counsel (including local counsel, if necessary) to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Person
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

4.
The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such






--------------------------------------------------------------------------------





Claim exceed the amount of fees actually received by Wainwright from the Company
pursuant to Wainwright’s engagement. The Company hereby agrees that the relative
benefits to the Company, on the one hand, and Wainwright on the other, with
respect to Wainwright’s engagement shall be deemed to be in the same proportion
as (a) the total value paid or proposed to be paid or received by the Company
pursuant to the applicable Offering (whether or not consummated) for which
Wainwright is engaged to render services bears to (b) the fee paid or proposed
to be paid to Wainwright in connection with such engagement.
5.
The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Person may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.

G.    Limitation of Engagement to the Company. The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents. Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this Agreement.
The Company acknowledges that any recommendation or advice, written or oral,
given by Wainwright to the Company in connection with Wainwright’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Wainwright
shall not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Wainwright.
H.    Limitation of Wainwright’s Liability to the Company. Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its or their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
primarily from the gross negligence, fraud or willful misconduct of Wainwright.
I.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New





--------------------------------------------------------------------------------





York. In the event Wainwright or any Indemnified Person is successful in any
action, or suit against the Company, arising out of or relating to this
Agreement, the final judgment or award entered shall be entitled to have and
recover from the Company the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by
Wainwright and the Company.
J.    Notices. All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery, fax or e-mail, if sent to Wainwright,
at the address set forth on the first page hereof, e-mail: notices@hcwco.com,
Attention: Head of Investment Banking, and if sent to the Company, to the
address set forth on the first page hereof, e-mail: dmazzo@caladrius.com,
Attention: Chief Executive Officer. Notices sent by certified mail shall be
deemed received five days thereafter, notices sent by hand delivery or overnight
delivery shall be deemed received on the date of the relevant written record of
receipt, notices delivered by fax shall be deemed received as of the date and
time printed thereon by the fax machine and notices sent by e-mail shall be
deemed received as of the date and time they were sent.
K.    Conflicts. The Company acknowledges that Wainwright and its affiliates may
have and may continue to have investment banking and other relationships with
parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.
L.    Anti-Money Laundering. To help the United States government fight the
funding of terrorism and money laundering, the federal laws of the United States
require all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means Wainwright must
ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.
M.    Miscellaneous. The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Agreement shall not be modified or amended
except in writing signed by Wainwright and the Company. This Agreement shall be
binding upon and inure to the benefit of both Wainwright and the Company and
their respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
the subject matter hereof and supersedes any prior agreements with respect to
the subject matter hereof. If any provision of this Agreement is determined to
be invalid or unenforceable in any respect, such determination will not affect
such provision in any other respect, and the remainder of the Agreement shall
remain in full force and effect. This Agreement may be executed in counterparts
(including facsimile or electronic counterparts), each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.
*********************







--------------------------------------------------------------------------------





In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.
Very truly yours,
H.C. WAINWRIGHT & CO., LLC
By: /s/ Edward D. Silvera
Name: Edward D. Silvera
Title: Chief Operating Officer
Date: 11/5/2019






Accepted and Agreed:
Caladrius Biosciences, Inc.
By: /s/ David J. Mazzo, PhD
Name: David J. Mazzo, PhD
Title: President & CEO











--------------------------------------------------------------------------------





Exhibit A
Company’s Investors not Subject to Tail






•
Sanford Health

•
Mark Pu (China)

•
IEA Private Investments (China)

•
Jerilyn Holdings Limited (China)

•
Union Clinic Limited (China)

•
Mark Pritzker and affiliated companies, including TJP Capital and GPP
Opportunity Fund

•
Lincoln Park Capital

•
Jesse Greenfield and affiliates

•
MAZ Partners










--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

H.C.Wainwright & Co.






Execution Version


March 11, 2020


STRICTLY CONFIDENTIAL


Caladrius Biosciences, Inc.
110 Allen Road, Second Floor
Basking Ridge, NJ 07920


Attn: David J. Mazzo, Ph.D., President and Chief Executive Officer


Dear Dr. Mazzo:
    
Reference is made to that certain engagement agreement (the “Engagement
Agreement”), dated as of November 5, 2019, by and between Caladrius Biosciences,
Inc. (the “Company”) and H.C. Wainwright & Co., LLC (“Wainwright”). Defined
terms used herein but not defined herein shall have the meanings given to such
terms in the Engagement Agreement. The parties have agreed to amend the terms of
the Engagement Agreement on the terms set forth herein.


The first sentence of Section B. of the Engagement Agreement shall be amended
and restated in its entirety to read as follows:


“The term of Wainwright’s exclusive engagement will begin on the date hereof and
end on April 1, 2020 (the “Term”).”


Except as expressly set forth above, all of the terms and conditions of the
Engagement Agreement shall continue in full force and effect after the execution
of this amendment and shall not be in any way changed, modified or superseded
except as set forth herein.


This amendment may be executed in two or more counterparts and by facsimile or
“.pdf” signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.






[Remainder of page intentionally left blank]

















--------------------------------------------------------------------------------





430 Park Avenue | New York, New York 10022 | 212.356.0500
Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this amendment is executed as of the date first set forth
above.



Very truly yours,


H.C. WAINWRIGHT & CO., LLC




By /s/ Edward D. Silvera
Name: Edward D. Silvera
Title: Chief Operating Officer




Accepted and Agreed:


Caladrius Biosciences, Inc.




By /s/ Joseph Talamo
Name: Joseph Talamo
Title: Chief Financial Officer




[Signature Page to CLBS Engagement Agreement Amendment]









--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

H.C.Wainwright & Co.






Execution Version


April 23, 2020


STRICTLY CONFIDENTIAL


Caladrius Biosciences, Inc.
110 Allen Road, Second Floor
Basking Ridge, NJ 07920


Attn: David J. Mazzo, Ph.D., President and Chief Executive Officer


Dear Dr. Mazzo:
    
Reference is made to that certain engagement agreement (the “Engagement
Agreement”), dated as of November 5, 2019, as amended, by and between Caladrius
Biosciences, Inc. (the “Company”) and H.C. Wainwright & Co., LLC (“Wainwright”).
Defined terms used herein but not defined herein shall have the meanings given
to such terms in the Engagement Agreement. The parties have agreed to amend the
terms of the Engagement Agreement on the terms set forth herein.


The first sentence of Section B. of the Engagement Agreement shall be amended
and restated in its entirety to read as follows:


“The term of Wainwright’s exclusive engagement will begin on the date hereof and
end on May 29, 2020 (the “Term”).”


Except as expressly set forth above, all of the terms and conditions of the
Engagement Agreement shall continue in full force and effect after the execution
of this amendment and shall not be in any way changed, modified or superseded
except as set forth herein.


This amendment may be executed in two or more counterparts and by facsimile or
“.pdf” signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.


[Remainder of page intentionally left blank]

















--------------------------------------------------------------------------------





430 Park Avenue | New York, New York 10022 | 212.356.0500
Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this amendment is executed as of the date first set forth
above.



Very truly yours,


H.C. WAINWRIGHT & CO., LLC




By /s/ Mark W. Viklund
Name: Mark W. Viklund
Title: Chief Executive Officer




Accepted and Agreed:


Caladrius Biosciences, Inc.




By /s/ David J. Mazzo, PhD
Name: David J. Mazzo, PhD
Title: President & CEO




[Signature Page to CLBS Engagement Agreement Amendment]











